DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 06/27/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Yang et al., (International Publication Number: WO 2019/050368 A1), in view of Ge et al., (Pub. No.: US 2021/0184803 A1) have been fully considered and are persuasive.  

Allowable Subject Matter
3.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 6, 11 and 16 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“obtaining from a base station, a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) configuration information, each of the SPS PDSCH configuration information including each of a SPS configuration index;
	obtaining from the base station, a plurality of downlink control information (DCI) indicating an activation of each of a SPS PDSCH corresponding to each of the SPS configuration index;
	receiving, from the base station, single DCI indicating a plurality of SPS PDSCH releases;
	obtaining a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including HARQ-ACK information corresponding to the plurality of SPS PDSCH releases; and
	transmitting, to the base station, the HARQ-ACK information,
	wherein a location in the HARQ-ACK codebook for the HARQ-ACK information is same as for a corresponding SPS PDSCH reception with a lowest SPS configuration index among the plurality of SPS PDSCH releases.”
	Thus, the claims being interpreted in view of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463